        Case 1:19-cv-00006-TJC Document 225 Filed 03/31/21 Page 1 of 9



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

EDWARD DUCHENEAUX and MAE                         CV 19-6-BLG-TJC
KELLER, as Co-Personal
Representatives of the ESTATE OF
PAUL DUCHENEAUX, DECEASED,                        ORDER

                    Plaintiffs,

vs.

LOWER YELLOWSTONE RURAL
ELECTRIC ASSOCIATION, INC., a
Montana Corporation d/b/a Lower
Yellowstone Rural Electric
Cooperative, et al.,

                    Defendants.


      Plaintiffs Edward Ducheneaux and Mae Keller, as the co-personal

representatives of the Estate of Paul Ducheneaux (“Plaintiffs”), bring this action

against Lower Yellowstone Rural Electric Association, Inc., d/b/a Lower

Yellowstone Rural Electric Cooperative (“LYREC”) and Elliot Equipment

Company (“Elliot”). Plaintiffs assert claims for wrongful death and survival based

on negligence and strict liability, after Paul Ducheneaux was killed when the

bucket lift truck in which he was working tipped over. (Doc. 24.)

      Presently before the Court is Plaintiffs’ Motion to Partially Exclude

Testimony and Opinions of Elliott’s Expert, Stuart B. Brown, Ph.D. (Doc. 95.)

                                          1
        Case 1:19-cv-00006-TJC Document 225 Filed 03/31/21 Page 2 of 9



The motion is fully briefed and ripe for the Court’s review. 1 (Docs. 101, 104.)

I.    LEGAL STANDARD

      Federal Rule of Evidence 702 controls the admissibility of expert opinion

testimony. It provides:

      A witness who is qualified as an expert by knowledge, skill,
      experience, training, or education may testify in the form of an
      opinion or otherwise if:

      (a) the expert’s scientific, technical, or other specialized knowledge
      will help the trier of fact to understand the evidence or to determine a
      fact in issue;

      (b) the testimony is based on sufficient facts or data;

      (c) the testimony is the product of reliable principles and methods;
      and

      (d) the expert has reliably applied the principles and methods to the
      facts of the case.

Fed.R.Evid. 702.

      “For expert testimony to be admissible under Rule 702, it must satisfy three

basic requirements: (1) the expert witness must be qualified; (2) the testimony



1
  At the motion hearing on November 30, 2020, the Court took the instant motion
under advisement after hearing oral argument from the parties. (Doc. 171 at 72-
80.) At that time, the Court indicated it may set a Daubert hearing on the motion.
Upon further review of the parities submissions and Dr. Brown’s expert report,
however, the Court concludes the record is sufficient to rule on the motion without
the need for an additional hearing. District Courts are not required to hold a
Daubert hearing if it has an adequate record before it to make its ruling. United
States v. Alatorre, 222 F.3d 1098, 1100 (9th Cir. 2000).
                                          2
        Case 1:19-cv-00006-TJC Document 225 Filed 03/31/21 Page 3 of 9



must be reliable, and; (3) the testimony must be relevant.” Johnson v. Am. Honda

Motor Co. Inc., 923 F.Supp.3d 1269, 1272 (D. Mont. 2013). The trial court acts as

a gatekeeper by excluding evidence that does not meet standards of relevance and

reliability. Id. The proponent of the testimony bears the burden of establishing by

a preponderance of the evidence that the testimony is admissible under Rule 702.

Lust v. Merrell Dow Pharm. Inc., 89 F.3d 594, 598 (9th Cir. 1996).

      Expert opinion testimony “is reliable if the knowledge underlying it has a

reliable basis in the knowledge and experience of the relevant discipline.”

Primiano v. Cook, 598 F.3d 558, 565 (9th Cir. 2010). Assessing reliability

requires the Court to consider whether the testimony reflects “scientific

knowledge,” whether the expert’s findings were “derived by the scientific

method,” and whether the expert’s work product was “good science.” Johnson,

923 F.Supp.3d at 1272. The focus of the 702 inquiry “must be on the principles

and methodology underlying an expert’s testimony, not the conclusions.” Kennedy

v. Collagen Corp., 161 F.3d 1226, 1228 (9th Cir. 1998).

II.   DISCUSSION

      Elliott retained Stuart B. Brown, Ph.D. to testify as a mechanical engineering

expert in this case. (Docs. 94-1; 101-1 at ¶ 1.) Dr. Brown issued two reports,

setting forth several opinions, including an opinion about the head injury




                                          3
         Case 1:19-cv-00006-TJC Document 225 Filed 03/31/21 Page 4 of 9



Ducheneaux suffered in the accident. (Docs. 94-1; 94-2.) The only portion of the

opinion that Plaintiffs contest here is Dr. Brown’s “hard hat” opinion.

       Dr. Brown’s expert report indicates he “performed three engineering

analyses of the truck with the boom and outriggers in the measured configuration

immediately before the accident.” (Doc. 94-1 at 22.) Those analysis included a

“Rotational Velocity Analysis.” (Id. at 30-32.) Under the “Rotational Velocity

Analysis” section of his report, Dr. Brown explained in pertinent part:

       The kinetic energy of an average male head with a weight of 10
       pounds at 22.4 ft/sec is approximately 106 J, and at 28.9 ft/sec is 177
       J. Analysis of hard hat impact energies and injury correlation
       indicates that a hard hat would provide significant reduction in head
       injury at these energies. Deposition testimony of Terrance King
       indicates that Mr. Ducheneaux was not wearing a hard hat at the time
       of his accident.

 (Id. at 32.)

       Dr. Brown then opined:

       • Operating the truck on the elevated dirt pad increased the velocity of
       the end of the boom where Mr. Ducheneaux was located from 22.4
       feet per second to 28.9 feet per second. The kinetic energy of the
       platform increased by a factor of 67 percent.

       • At these velocities and kinetic energies, the possibility of significant
       head injury would have been significantly reduced had Mr.
       Ducheneaux been wearing a hard hat.

(Id. at 33.)

       In reaching his opinion that a hard hat would have significantly reduced

Ducheneaux’s injuries, Dr. Brown avers that he relied on an article published in
                                           4
        Case 1:19-cv-00006-TJC Document 225 Filed 03/31/21 Page 5 of 9



2014 entitled “The effect of hardhats on head and neck response to vertical impacts

from large construction objects,” Sunderman, B., et al., Accident Analysis and

Prevention, 2014, pp. 116-124. (Doc. 101-1 at ¶ 6.) The Sunderman article

discussed a study that measured the dropping of objects from various heights onto

the head of a test dummy with and without a hard hat. (Doc. 96-3.)

      Plaintiffs argue Dr. Brown’s “hard hat” opinion should be excluded because

Dr. Brown is not qualified to offer a medical opinion concerning causation of

injuries, his opinion lacks adequate factual support and is, therefore, not reliable,

and his opinion is irrelevant. Elliott counters that force and energy calculations are

well within Dr. Brown’s competence and do not constitute improper medical or

causation opinions. Elliott further contends Plaintiffs’ challenges to Dr. Brown’s

testimony go to its weight, rather than its admissibility.

      The Court agrees with Plaintiffs that Dr. Brown lacks the qualifications to

render an opinion that Ducheneaux’s head injury “would have been significantly

reduced had Mr. Ducheneaux been wearing a hard hat,” and his opinion in that

regard is not sufficiently reliable. “Even though an expert may be qualified in one

area of expertise, he still may be precluded from offering opinions beyond that area

of expertise, or that are not founded on a reliable methodology.” U.S. v. W.R.

Grace, 455 F.Supp.2d 1181, 1188 (D. Mont. 2006).




                                           5
        Case 1:19-cv-00006-TJC Document 225 Filed 03/31/21 Page 6 of 9



      It is undisputed that Dr. Brown, as a mechanical engineer, is qualified to

opine on force and energy calculations. But Dr. Brown’s opinion that a hard hat

would have lessened Ducheneaux’s head injuries is a medical causation opinion. It

appears Dr. Brown has no experience in medicine or biomechanical engineering,

and Elliot has offered nothing to show that Dr. Brown is qualified to provide

medical causation testimony.

      But even assuming Dr. Brown is qualified to offer his “hard hat” opinion,

the Court finds his opinion lacks reliability. In Daubert, the Supreme Court listed

the following nonexclusive factors that a court may also consider in assessing

reliability: “(1) whether a theory or technique can be tested; (2) whether it has been

subjected to peer review and publication; (3) the known or potential error rate of

the theory or technique; and (4) whether the theory or technique enjoys general

acceptance with the relevant scientific community.” W.R. Grace, 455 F.Supp.2d at

1187 citing Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 593-94 (1993).

These factors are not determinative, and “may or may not be pertinent in assessing

reliability, depending on the nature of the issue, the expert’s particular expertise,

and the subject of his testimony.” Kumho Tire Co., LTD. V. Carmichael, 526 U.S.

137, 150 (1999). Nevertheless, with respect to Dr. Brown’s hard hat opinion, the

answer to each area of inquiry is negative. Dr. Brown’s theory that a hard hat

would have decreased the severity of Ducheneaux’s head injury from his fall has

                                           6
        Case 1:19-cv-00006-TJC Document 225 Filed 03/31/21 Page 7 of 9



not been tested; it has not been subject to peer review and publication; the potential

error rate is not known; and nothing has been presented to indicate the theory

enjoys general acceptance with the scientific community.

      Elliot argues, however, that the Sunderman article Dr. Brown relied upon

has been peer-reviewed, and “Dr. Brown is not required to ‘re-invent the wheel’

for a topic that has already been studies (sic) and subjected to the rigors of the

scientific community.” (Doc. 101 at 11.) But Dr. Brown’s theory in this case is

not the same as that studied in the Sunderman article. The Sunderman article

reported a controlled study that reviewed the effects of a concrete block dropped

on the vertex of a hard hat from different heights. It did not attempt to measure the

effectiveness of a hard hat in protecting someone from a fall, where any number of

variables may affect the outcome.

      But perhaps more importantly here, the 2000 Amendments to Rule 702

added the requirement that expert testimony must be based on “sufficient facts or

data.” Fed.R.Evid. 702(b). According to the Advisory Committee Notes, Rule

702 therefore “requires an analysis of the sufficiency of underlying facts or data

that is quantitative rather than qualitative.” W.R. Grace, 455 F.Supp.2d at 1187.

      Elliott argues that Dr. Brown considered sufficient facts and data in arriving

at his conclusions regarding the kinetic energy involved in the fall. Elliot also

argues that the energy of an impact is the same regardless of whether a person’s

                                           7
        Case 1:19-cv-00006-TJC Document 225 Filed 03/31/21 Page 8 of 9



head moves to hit an object, or an object moves to hit their head. But even

assuming the forces on a human head are the same whether an object falls onto the

person, or the person falls to the ground, Dr. Brown fails to address any of the

factual dynamics of the injury here. For example, Dr. Brown’s opinion fails to

address how his energy calculations translate to the injuries suffered by

Ducheneaux, and how a hard hat would have reduced Ducheneaux’s injuries in

these circumstances. It is relatively obvious that a hard hat may protect an

individual from an object falling directly on the crown of the head, but it is

certainly not clear how it may do so in a fall.

      Plaintiffs list several factors that Dr. Brown does not consider in forming his

opinion, which may be relevant to the question of whether a hard hat would have

lessened the severity of Ducheneaux’s head injury, including: what was

Ducheneaux’s position and orientation in the bucket when it hit the ground; how

did Ducheneaux’s head react to the impact; what structures or objects did his head

strike; would his hard hat have stayed on his head during the fall and through

impact before his head struck an object. But it appears the critical factor Dr.

Brown did not consider is the type and location of Ducheneaux’s injuries and

whether a hard hat would have protected the parts of his head that were injured. A

postmortem CT of Ducheneaux’s brain demonstrated “displaced bilateral skullbase

fractures with disruption of the carotid canals bilaterally.” (Doc. 104-1 at 1.) Dr.

                                           8
        Case 1:19-cv-00006-TJC Document 225 Filed 03/31/21 Page 9 of 9



Brown did not consider the type and location of this injury, whether a hard hat

would have provided any protection to this area of the skull, or whether it would

have been effective in reducing this type of injury to the head at this location.

Rather, he simply makes the unsupported assertion that a hard hat would have

significantly reduced the injury. The Court finds the analytical gap between the

limited data considered and the proffered opinion is “simply too great.” Gen. Elec.

Co. v. Joiner, 522 U.S. 136, 146, (1997) (holding the court my exclude expert

testimony if there is “simply too great an analytical gap between the data and the

opinion proffered.”).

       Accordingly, the Court finds Dr. Brown’s opinion that “the possibility of

significant head injury would have been significantly reduced had Mr. Ducheneaux

been wearing a hard hat,” is inadmissible.

III.   CONCLUSION

       Based on the foregoing, IT IS HEREBY ORDERED that Plaintiffs’

Motion to Partially Exclude Testimony and Opinions of Elliott’s Expert Stuart B.

Brown, Ph.D. (Doc. 95) is GRANTED.

       DATED this 31st day of March, 2021.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge



                                           9
